IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
D.R., A CHILD,

      Petitioner,

 v.                                                    Case No. 5D17-1114

STATE OF FLORIDA,

     Respondent.
________________________________/

Opinion filed May 5, 2017

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Derreck Quarles, Assistant Public
Defender, Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

      D.R. petitions this court for habeas relief, challenging his detention for indirect

contempt of court. For the reasons set forth in F.P. v. State, 42 Fla. L. Weekly D920,

D920-21 (Fla. 5th DCA Apr. 21, 2017), and J.H. v. State, 42 Fla. L. Weekly D920, D920

(Fla. 5th DCA Apr. 21, 2017), we grant the petition and quash the trial court’s order of

detention.

      PETITION GRANTED.

TORPY and EVANDER, JJ., and JACOBUS, B.W., Senior Judge, concur.